UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4601


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JESSE DEMETRIUS HINTON,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:08-cr-00385-NCT-1)


Submitted:   January 31, 2011             Decided:   February 25, 2011


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Eugene E. Lester, III, SHARPLESS & STAVOLA, PA, Greensboro,
North Carolina, for Appellant.      Lisa Blue Boggs, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jesse    Demetrius       Hinton     appeals       from    his     convictions

and sentence for possession with intent to distribute cocaine

base and possession of a firearm by a convicted felon.                                      On

appeal,      Hinton’s        attorney    has        filed   a     brief       pursuant      to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are     no    meritorious       grounds       for     appeal,      but     requesting        a

reduction in sentence in light of the Fair Sentencing Act of

2010.        Hinton    was    informed       of   his   right      to    file    a   pro    se

supplemental brief but has not done so.                            The Government has

filed    a    motion    to    dismiss     the     appeal     on    the    basis      of    the

appellate waiver provision in Hinton’s plea agreement.

              A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).                          United States v.

Manigan, 592 F.3d 621, 627 (4th Cir. 2010).                               We review the

validity of an appellate waiver de novo, and we will uphold a

waiver of appellate rights if the waiver is valid and the issue

being    appealed      is    covered    by    the     waiver.         United     States     v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).                         An appellate waiver

is valid if the defendant’s agreement to the waiver was knowing

and intelligent.            Id. at 169.       To determine whether a waiver is

knowing      and   intelligent,         we    examine       “the       totality      of    the

circumstances,         including    the       experience        and     conduct      of    the

accused, as well as the accused’s educational background and

                                              2
familiarity       with       the    terms    of    the     plea    agreement.”         United

States v. General, 278 F.3d 389, 400 (4th Cir. 2002) (internal

quotation marks and citation omitted).                      Generally, if a district

court    fully     questions         a    defendant        regarding       the     waiver   of

appellate rights during the Federal Rule of Criminal Procedure

11     colloquy,       and    the     record       indicates       that     the    defendant

understood       the    full       significance       of    the    waiver    and     was    not

denied effective assistance of counsel, the waiver is valid.

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).

             A review of the Rule 11 hearing transcript confirms

that    Hinton     knowingly        and     intelligently         waived     his    right   to

appeal.      In his plea agreement, Hinton explicitly waived the

right to challenge his sentence on appeal, reserving only the

right to appeal based upon grounds of ineffective assistance of

counsel, prosecutorial misconduct, a sentence in excess of the

statutory maximum, and a sentence based on an unconstitutional

factor.     Hinton confirmed at his Rule 11 hearing that he read

and understood the plea agreement.                    The district court conducted

the    colloquy        required      under     Rule      11,      ensuring    that     Hinton

understood the charges and potential penalties, and that Hinton

was competent to enter the plea.                         We therefore conclude that

Hinton knowingly and intelligently waived the right to appeal

his sentence.            Because Hinton explicitly challenges only his

sentence on appeal, we further conclude that Hinton’s appeal

                                               3
falls squarely within the scope of the waiver provision, so we

grant the motion to dismiss as to Hinton’s sentence.

               The waiver provision, however, did not waive Hinton’s

right    to    appeal       his   convictions.              Defense    counsel     does        not

assert     any        errors      related        to       Hinton’s      guilty         plea    or

convictions.          Counsel correctly notes in the response to the

motion to dismiss, however, that Hinton’s appeal waiver does not

preclude our review of his convictions pursuant to Anders.                                      In

accordance with Anders, we have thoroughly examined the entire

record for any potentially meritorious issues not covered by the

waiver     and       have    found       none.            Accordingly,      we     deny        the

Government’s motion to dismiss as to Hinton’s convictions, and

we affirm those convictions.

               In sum, the Government’s motion to dismiss is granted

in part and denied in part, Hinton’s appeal of his sentence is

dismissed,          and   his     convictions         are     affirmed.          This     court

requires that counsel inform Hinton, in writing, of his right to

petition      the     Supreme     Court    of       the   United      States     for    further

review.        If     Hinton      requests      that      a   petition      be   filed,       but

counsel believes that such a petition would be frivolous, then

counsel       may    move    in   this    court       for     leave    to   withdraw          from

representation.           Counsel’s motion must state that a copy thereof

was served on Hinton.                We dispense with oral argument because



                                                4
the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                      AFFIRMED IN PART;
                                                      DISMISSED IN PART




                                    5